Citation Nr: 1017171	
Decision Date: 05/10/10    Archive Date: 05/26/10

DOCKET NO.  07-10 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Whether there is new and material evidence to reopen a 
claim of service connection of a neck disorder.  

2.  Entitlement to service connection of measles.  

3.  Entitlement to service connection of arthritis of the 
right wrist.  

4.  Entitlement to service connection of bilateral carpal 
tunnel syndrome.  

5.  Entitlement to service connection of residuals of head 
injury.  

6.  Entitlement to service connection for a left shoulder 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from June 1972 to May 1975 and 
from May 1980 to May 1983.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington. 

The issues of service connection of hepatitis, chest pains, 
high blood pressure, and muscle spasm around the sixth rib 
have been raised by the record, but have not been adjudicated 
by the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over them, and they are 
referred to the AOJ for appropriate action.  

The issue of service connection for a neck disorder, having 
been opened herein, and service connection for bilateral 
carpal tunnel syndrome, arthritis of the right wrist, 
residuals of head injury, and left shoulder disability are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  A claim of service connection of a neck disorder was 
previously denied by the RO in March 1984.  Evidence 
presented since March 1984 relates to an unestablished fact 
necessary to substantiate the claim of service connection.

2.  The Veteran is not diagnosed with measles or residuals of 
measles.  


CONCLUSIONS OF LAW

1.  The March 1984 RO decision denying the claim of service 
connection of a neck disorder is final.  38 U.S.C. § 4005(c) 
(1982); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1983)

2.  New and material evidence sufficient to reopen the claim 
of service connection for a neck disorder has been presented.  
38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. §§ 3.156(a) (2009).

3.  The criteria for service connection of measles have not 
been met.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance 

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

With respect to the issue of whether new and material 
evidence has been received to reopen the claim of service 
connection of a neck disorder, considering the favorable 
outcome detailed below, VA's fulfillment of its duties to 
notify and assist need not be addressed at this time.  Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  

With respect to the claim of service connection of measles, 
the RO provided the appellant complete notice by letters 
dated in September 2005 and March 2006, and the claim was 
readjudicated in a March 2007 statement of the case.  
Mayfield, 444 F.3d at 1333.  

Additionally, VA has obtained service treatment records, 
assisted the appellant in obtaining evidence, and afforded 
the appellant the opportunity to give testimony before the 
Board.  All known and available records relevant to this 
issue have been obtained and associated with the appellant's 
claims file; and the appellant has not contended otherwise.  

The Board acknowledges that a VA examination was not 
conducted in conjunction with the claim of service connection 
for measles.  In this case, there is no medical evidence of 
measles during service and no indication that the Veteran 
currently has measles or any residual of previous measles.  
For these reasons, the Board declines to provide an 
examination or obtain an opinion.  38 U.S.C.A. §  5103A(d) 
and 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  VA has substantially complied with 
the notice and assistance requirements and the appellant is 
not prejudiced by a decision on the claims at this time.

New and Material

A claim of service connection of a neck disorder was denied 
in a March 1984 rating decision.  That decision is final 
based on the evidence then of record.  38 U.S.C.A. § 7105(c); 
38 C.F.R. §  3.104, 20.302, 20.1103.  However, a claim will 
be reopened if new and material evidence is submitted.  38 
U.S.C.A. §5108; 38 C.F.R. § 3.156(a).  New evidence means 
existing evidence not previously submitted to agency 
decision-makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

Service connection of a neck disorder was previously denied 
because, although the service treatment records documented 
treatment for cervical strain, the Veteran failed to report 
for a VA examination and the evidence did not demonstrate the 
existence of a chronic neck disorder.  

Evidence received in conjunction with the application to 
reopen includes VA and private treatment records which 
reflect findings of degenerative disc disease and 
degenerative joint disease of the cervical spine.  The 
evidence also includes a statement from the Veteran in which 
he suggests continuity of symptomatology since the cervical 
strain in service.  The Board finds this evidence both new 
and material in that it was previously unseen, it relates to 
an unestablished fact necessary to substantiate the claim, 
namely the existence of a chronic disorder since service, and 
it raises a reasonable possibility of substantiating the 
claim.  Thus, the claim is reopened, and, to this extent 
only, the appeal is granted.  As will be discussed in the 
Remand portion of this decision, further development is 
required prior to the Board's adjudication of the merits of 
the Veteran's appeal.

Service Connection

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In 
order to prevail on the issue of service connection there 
must be competent evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  

The Veteran contends that service connection is warranted for 
measles because he was hospitalized for measles during basic 
training during his first period of service.  

The medical evidence of record, which includes service 
treatment and examination records from the first and second 
periods of service and post-service medical records, reflects 
no histories, diagnoses, or findings suggestive of active 
measles or residual thereof.  


As stated above, a current diagnosis is required for service 
connection to be warranted.  See also Degmetich v. Brown, 104 
F.3d 1328, 1333 (1997) (holding that the existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation).  In this case, the evidence does 
not contain any competent evidence that the Veteran has a 
service-connectable disorder due to measles.  Initially, the 
Board notes that although the service medical evidence does 
not reflect any histories or findings suggestive of measles, 
the Veteran is competent to report such a history, and the 
Board will accept the history for the purposes of this 
decision.  See 38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 
Vet. App. 465, 471 (1994).  The evidence, to include the 
statements from the Veteran, does not suggest that the 
Veteran has had measles or any chronic residual since 
service, however.  In the absence of evidence suggestive of a 
chronic disorder since the reported in-service episode of 
measles, the claim must be denied.  


ORDER

New and material evidence has been received; the claim for 
service connection for a neck disorder is reopened and, to 
that extent only, the appeal is granted.

Service connection for measles is denied.


REMAND

New and material evidence has been received to reopen the 
claim for service connection for a neck disorder.  After 
further development, the AMC/RO must readjudicate the claim 
on a de novo basis.  

Further development is also needed on the claims of service 
connection for a left shoulder disorder, bilateral carpal 
tunnel disorder, and arthritis of the right wrist.  The 
Veteran has reported that these conditions are the result of 
a motor vehicle accident in service, and he has indicated 
that he was treated for problems affecting these joints in 
service and that he made complaints pertaining to these 
joints during an alcohol rehabilitation program.  The service 
medical evidence documents that the Veteran was involved in a 
motor vehicle accident in July 1982 and that he was 
hospitalized for treatment at Weed Army Hospital for injuries 
sustained in that accident.  It also documents that the 
Veteran was treated for alcohol dependence in service.  
Although the service medical evidence includes medical 
records associated with the motor vehicle accident, to 
include emergency room records, and the treatment for alcohol 
dependency, it is unclear whether all hospitalization records 
or all alcohol dependence treatment records have been 
obtained.  As these types of records are sometimes kept 
separately from the service treatment records, the Board 
finds that the hospitalization records and the alcohol 
rehabilitation program records should be specifically 
requested.  

Additionally, with regard to the claims of service connection 
for neck and left shoulder disorders and bilateral carpal 
tunnel syndrome, in October 2008, after certification of the 
appeals to the Board, the Veteran submitted a VA Form 21-4142 
for the release of private treatment records relating to 
these conditions.  As the records are potentially relevant to 
the matters on appeal, they should be obtained.  

Furthermore, with respect to the claim of service connection 
of arthritis of the right wrist, the Veteran has reported 
that he was diagnosed with arthritis of the right wrist by 
the VA in November 2006.  VA records currently associated 
with the claims file only date up to February 2006.  As the 
VA records are potentially relevant to the issue of service 
connection of arthritis of the right wrist, all VA records 
dating from February 3, 2006, forward should be obtained.  
See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Finally, with respect to the claims of service connection of 
a neck disorder and a left shoulder disorder, based on the 
in-service complaints pertaining to the neck and left 
shoulder and the current diagnosed disorders, a VA 
examination should be conducted and an opinion obtained to 
determine if the currently diagnosed conditions were incurred 
in service or are causally related to service.  38 C.F.R. 
§ 3.159(c)(4).  


Accordingly, the case is REMANDED for the following action:

1.  Contact Weed Army Hospital and 
request all available medical records 
associated with the Veteran's treatment 
for injuries sustained in a motor vehicle 
accident in July 1982.  If the records 
are not available, so notify the Veteran.  

2.  Request the records associated with 
the Veteran's in-service treatment for 
alcohol dependence.  If the records are 
not available, so notify the Veteran.  

3.  Obtain all relevant VA treatment 
records dating from February 3, 2006, 
forward.  

4.  After completion of the foregoing, 
schedule the Veteran for a VA examination 
to determine the nature and etiology of 
any neck and left shoulder disorders.  
The claims folder must be available for 
review by the examiner in conjunction 
with the examination.  All testing deemed 
necessary by the examiner should be 
performed and the results reported in 
detail.  

For any diagnosed neck or left shoulder 
disorder, the examiner is requested to 
state whether it is at least as likely as 
not that the disorder onset during 
service or is causally related to service 
or any incident therein.  The examiner is 
requested to provide a rationale for any 
opinion expressed, preferably with 
discussion of the in-service motor 
vehicle accident, the post-service motor 
vehicle accident, and the post-service 
complaints of work-related injury to the 
neck and shoulder.  

5.  Thereafter, the AMC should 
readjudicate the appellant's claims.  If 
any benefit sought on appeal remain 
denied, the appellant and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp.2009).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


